DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  it does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13 recite the limitation “the advertiser website”. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 recite the limitation "the computer system".  There is insufficient antecedent basis for this limitation in the claim.
Claims 15, 17, and 20 recite the limitation “the advertiser server, and the measurement server”. There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1,8 and 15 recites, “transmitting, receiving, transmitting, storing, receiving, inputting, and calculating”. However, the inputting and calculating is confusing. 
Applicant has not positively claimed scope of the claimed limitations. If the publisher inputs the information into the “secure multi-party computation”, what are the metes and bounds of “inputting, by the content publisher and based on the one-time identifier, the impression data to a secure multi-party computation; and calculating, by the content publisher, the secure multi-party computation with the 
It is unclear what the intended metes and bounds of claims 1-20 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite. It is unclear/indefinite what the signature corresponds to and what the identifier corresponds to.
Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of parent claims 1,8 and 15 they claim dependency from and are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Appropriate correction is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) making transmitting/receiving, performing calculations, and validating information by a content publisher, an advertiser, and a measurement company. 
This judicial exception is not integrated into a practical application because they are broad enough to cover transmitting/receiving, performing calculations, and validating information in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components and/or performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. 
That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, the claim 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the “Mental Processes” or out of the “Certain Methods Of Organizing Human Activity” groupings. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity of secure multiparty calculations as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (20170032413), and further in view of Giura (20180013547).
Regarding claims 1 and 8, McCartney teaches 1. A computer-implemented method comprising: /8. A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions when executed causing the processor to perform actions comprising (abstract): 
transmitting, by a content publisher, a digital signature to a verification service (par.13-15,75-85); 
receiving, by the content publisher, a request for content from a client device (par.3, 13-16, 65-76, 87-89); 

storing, by the content publisher, a one-time identifier and impression data regarding the advertisement (par.24-30, 84-90, 104-108); 
receiving, by the content publisher, the one-time identifier from a measurement company (par.14-15, 25-30, 66-69, 84-88, 92-96).
McCartney does not expressly disclose, however Giura teaches inputting, by the content publisher and based on the one-time identifier, the impression data to a secure multi-party computation; and calculating, by the content publisher, the secure multi-party computation with the measurement company and the advertiser (par.37-40). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify McCartney to further analyze data as taught by Giura.
One of ordinary skill in the art would have been motivated to perform such a modification to outsource extracting intelligence from collected data (Giura, par.2-4, 16-19, 46-48).
Regarding claim 15, McCartney teaches 15. A computer-implemented method comprising (abstract): 
receiving, by a processor, a first digital signature from a content publisher for a secure multi-party computation; receiving, by the processor, a second digital signature from an advertiser for the secure multi-party computation (par.3, 13-16, 65-76, 87-89). 
McCartney does not expressly disclose, however Giura teaches receiving, by the processor, a third digital signature from a measurement company for the secure multi-party computation; receiving, by the processor, a cross-origin resource sharing verification request from a client device (par.16-20, 37-40); 
determining, by the processor and in response to the receiving the cross-origin resource sharing verification request, that the content publisher, the advertiser server, and the measurement server signed the secure multi-party computation (par.16-25); and 
transmitting, by the processor, a verification response to the client device (par.25-32). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify McCartney to further analyze data as taught by Giura.

Regarding claims 2 and 9, McCartney/Giura teaches using an output of the secure multi-party computation as an input to an attribution model (Giura, par.2-4, 16-19, 46-48). 
Regarding claims 3 and 10, McCartney/Giura teaches generating, by the content publisher, the one-time identifier (McCartney, 24-28, 84-90). 
Regarding claims 4, 11, and 18, McCartney/Giura teaches wherein the measurement company verifies that the secure multi-party computation is secure (Giura, par.2-4, 16-19, 46-48). 
Regarding claims 5, 12, and 19, McCartney/Giura teaches wherein an output of the secure multi-party computation does not contain personally identifiable information (Giura, par.2-4, 16-19, 46-48). 
Regarding claims 6, 13, and 20, McCartney/Giura teaches wherein the (first) digital signature identifies the content publisher, the advertiser web site, and the measurement company / digital signature identifies the content publisher, the advertiser server, and the measurement server (McCartney, 27-49,  Giura, par. 44-50).
Regarding claim 16, McCartney/Giura teaches wherein the second digital signature indicates that the advertiser is willing to share data as part of the secure multi-party computation (Giura, par.2-4, 16-19, 46-48).
Regarding claim 17, McCartney/Giura teaches wherein the verification response indicates that the content publisher, the advertiser server, and the measurement server signed the secure multi-party computation (McCartney, 27-49,  Giura, par. 44-50). 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney/Giura, and further in view of Khoury (20170093817).
Regarding claims 7 and 14, McCartney/Giura does not expressly disclose, however Khoury teaches wherein the client device transmits the one-time identifier to the measurement company in response to the verification service authorizing a cross-origin resource sharing exception (15-20, 46-51). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify McCartney/Giura to further validate entities in a secure way as taught by Khoury.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419